

116 S3126 IS: Native Behavioral Health Access Improvement Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3126IN THE SENATE OF THE UNITED STATESDecember 19, 2019Ms. Smith (for herself, Mr. Udall, Mr. Tester, Ms. Cortez Masto, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Public Health Service Act to authorize a special behavioral health program for
			 Indians.
	
 1.Short titleThis Act may be cited as the Native Behavioral Health Access Improvement Act of 2019.
 2.Special behavioral health program for IndiansPart A of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following:
			
				506B.Special behavioral health program for Indians
 (a)In generalThe Director of the Indian Health Service, in coordination with the Assistant Secretary for Mental Health and Substance Use, shall award grants for providing services in accordance with subsection (b) for the prevention and treatment of mental health and substance use disorders.
 (b)Services through Indian health facilitiesFor purposes of subsection (a), services are provided in accordance with this subsection if the services are provided through any of the following entities:
 (1)The Indian Health Service. (2)An Indian health program operated by an Indian tribe or tribal organization pursuant to a contract, grant, cooperative agreement, or compact with the Indian Health Service pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).
 (3)An urban Indian health program operated by an urban Indian organization pursuant to a grant or contract with the Indian Health Service pursuant to title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.).
 (c)ReportsEach grantee under this section shall submit reports at such time, in such manner, and containing such information as the Director of the Indian Health Service may require.
					(d)Technical assistance center
 (1)EstablishmentThe Director of the Indian Health Service, in coordination with the Assistant Secretary for Mental Health and Substance Use, shall establish a technical assistance center (directly or by contract or cooperative agreement)—
 (A)to provide technical assistance to grantees under this section; and (B)to collect and evaluate information on the program carried out under this section.
 (2)ConsultationThe technical assistance center shall consult with grantees under this section for purposes of developing evaluation measures and data submission requirements for purposes of the collection and evaluation of information under paragraph (1)(B).
 (3)Data submissionAs a condition on receipt of a grant under this section, an applicant shall agree to submit data consistent with the data submission requirements developed under paragraph (2).
						(e)Funding
 (1)In generalFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, $150,000,000 for each of fiscal years 2021 through 2025.
 (2)Technical assistance centerOf the amount made available to carry out this section for each of fiscal years 2021 through 2025, the Director of the Indian Health Service shall allocate a percentage of such amount, to be determined by the Director in consultation with Indian tribes, for the technical assistance center under subsection (d).
 (f)DefinitionsIn this section: (1)Indian health programThe term Indian health program has the meaning given that term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
 (2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
 (3)Tribal organizationThe term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Urban Indian organizationThe term urban Indian organization has the meaning given the term Urban Indian organization in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)..